


110 HR 4833 IH: To require the Secretary of the Treasury to

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4833
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 18, 2007
			Mr. Udall of New
			 Mexico (for himself, Mrs. Wilson of New
			 Mexico, and Mr. Pearce)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the quadricentennial of the City of Santa Fe,
		  New Mexico.
	
	
		1.Short titleThis Act may be cited as the Santa Fe
			 Quadricentennial Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)Santa Fe, New Mexico, the site of native
			 occupation centuries before European incursions, was officially elevated from a
			 plaza established in 1608 to a villa and capital city in 1610 and has been the
			 meeting place and home of many cultures.
			(2)The Palace of the
			 Governors, built in the early 17th century, served as the governor’s quarters
			 and seat of government under 3 flags and is the oldest continuously used public
			 building in the United States.
			(3)La
			 Fiesta de Santa Fe, a cultural, religious, and social celebration,
			 commemorating the resettlement of Santa Fe by General Don Diego de Vargas in
			 1692 continues today as an attraction for tourists and locals alike.
			(4)At the nexus of 3
			 historically important trails, Santa Fe brought people and goods together over
			 the Santa Fe Trail to and from Missouri, California, and Mexico City.
			(5)Commerce on the
			 Santa Fe Trail brought a much needed boost to the American Midwest's economy
			 during the recession of the early 19th century.
			(6)Santa Fe was the
			 rendezvous place for traders, mountain men, and Forty-Niners on
			 route to California and is today home to a multicultural citizenry and world
			 class art market.
			(7)The Santa Fe area
			 has long attracted tourists, artists, and writers, and is a center of market
			 activity for arts and culture year round, culminating in the world-renowned
			 Indian Market, Spanish Colonial Art Market, and International Folk Art
			 Market.
			(8)New Mexico is the
			 home to the oldest and continuously inhabited indigenous communities in North
			 America.
			(9)Native communities
			 now residing in New Mexico include the following: Acoma Pueblo; Alamo Navajo
			 Chapter; Canoncito Navajo Chapter; Cochiti Pueblo; Isleta Pueblo; Jemez Pueblo;
			 Jicarilla Apache Tribe; Laguna Pueblo; Mescalero Apache Tribe; Nambe Pueblo;
			 Picuris Pueblo; Pojoaque Pueblo; Ramah Navajo Chapter; San Felipe Pueblo; San
			 Ildefonso Pueblo; San Juan Pueblo; Sandia Pueblo; Santa Ana Pueblo; Santa Clara
			 Pueblo; Santo Domingo Pueblo; Taos Pueblo; Tesuque Pueblo; Zia Pueblo; and Zuni
			 Pueblo.
			(10)Many other native
			 communities or groups disappeared or were moved after European contact.
			(11)The Pueblo Revolt
			 of 1680 is known to be one of the first American Revolutions
			 when the Pueblo people ousted Spanish colonists from New Mexico.
			(12)The Santa Fe area
			 has long attracted tourists, artists, and writers: the classic novel Ben Hur
			 was written, in part, by then Governor Lew Wallace, in the Palace of the
			 Governors.
			(13)A commemorative
			 coin will help to foster an understanding and appreciation of New Mexico, its
			 history and culture, and the importance of Santa Fe and New Mexico to the
			 history of the United States and the world.
			3.Coin
			 specifications
			(a)DenominationsIn commemoration of the quadricentennial of
			 the establishment of the City of Santa Fe, New Mexico, the Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue the following coins:
				(1)$5 gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsAll coins minted under this Act shall be considered to be
			 numismatic items.
			(d)Domestic source
			 of bullionGold and silver for coins minted under this Act shall
			 be acquired in the manner provided in subsections (a)(3) and (b)(1) of section
			 5116 of title 31, United States Code.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the settlement of Santa Fe,
			 New Mexico, the oldest capital city in the United States.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum on the obverse or
			 reverse.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2010.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of—
				(1)$35 per coin for
			 the $5 coin; and
				(2)$10 per coin for
			 the $1 coin.
				(b)DistributionSubject to section 5134(f)(1), title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly paid by the Secretary as
			 follows:
				(1)1/2
			 to Santa Fe 400th anniversary committee50 percent of the surcharges received by
			 the Secretary shall be paid to the Santa Fe 400th Anniversary Committee, Inc.,
			 to support programs to promote the understanding of the legacies of Santa
			 Fe.
				(2)1/2
			 to the secretary of the interior50 percent of the surcharges received by
			 the Secretary shall be paid to the Secretary of the Interior for the following
			 purposes:
					(A)Sustaining the
			 ongoing mission of preserving Santa Fe.
					(B)Enhancing national
			 and international programs.
					(C)Improving
			 infrastructure and archaeological research activities.
					(D)Conducting other programs to support the
			 quadricentennial of the establishment of Santa Fe.
					(c)AuditsThe Santa Fe 400th Anniversary Committee,
			 Inc., and the Secretary of the Interior shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code.
			
